Citation Nr: 0021745	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  95-12 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.  He served in Vietnam for almost 12 months 
but received on awards or decorations indicative of combat 
service.  His listed military occupation was lineman.  

This is an appeal from a December 1994 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
Washington, D.C., which denied entitlement to service 
connection for paranoid schizophrenia.  In December 1996 the 
veteran testified at a hearing before a member of the Board 
of Veterans' Appeals (Board) sitting in Washington, D.C.  
Later in December 1996 the Board remanded the case to the 
regional office for further action.  The regional office 
confirmed and continued the prior denial in 1997 and 1999.  
The case is again before the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  A psychiatric disability was not demonstrated during the 
veteran's period of active military service.  

3.  A psychiatric disability, diagnosed as schizophrenia, was 
initially medically demonstrated many years following the 
veteran's release from active duty and has not been shown to 
be related to his period of active service.  


CONCLUSION OF LAW

The veteran's paranoid schizophrenia was not incurred in or 
aggravated during his active service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claim to be "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a); effective on and 
after September 1, 1989.  That is, the Board finds that he 
has presented a claim which is plausible.  The Board is also 
satisfied that all relevant facts regarding the claim have 
been properly developed.  

I.  Background

The veteran's service entrance examination included 
complaints of headaches and dizziness or fainting spells, but 
he was found to be qualified for entry.  Service department 
treatment records show no complaints, symptoms or treatment 
for anything related to a nervous condition.  On a medical 
history form completed by the veteran at the time of his 
separation from service in July 1968 he checked the blocks 
indicating that he had or had had dizziness or fainting 
spells and nervous trouble, but on the medical examination 
the evaluation, including the psychiatric evaluation was 
normal in all respects.  

The veteran's initial claim for VA disability benefits was 
submitted in October 1968.  He claimed service connection for 
a foot condition.  

By rating action dated in October 1968 the regional office 
granted entitlement to service connection for pes planus.  

The veteran was afforded a VA examination in October 1969.  
The psychiatric evaluation was reported to be normal.  

In December 1974 the veteran submitted a claim for service 
connection for a psychiatric condition.  The claim was denied 
in a January 1975 rating action.  The veteran disagreed with 
the decision and was sent a statement of the case in February 
1975; however, he did not submit a substantive appeal.  He 
had been hospitalized by the VA from November 1974 to January 
1975 for a left frontal intracerebral hemorrhage secondary to 
trauma and exogenous depressive reaction.  His mental 
condition was evaluated as an organic psychosis secondary to 
the hematoma.  A history of extensive past drug use was noted 
as was a two week history of progressive personality change 
immediately prior to admission.  

The veteran was afforded a VA psychiatric examination in 
September 1979.  The diagnosis appeared to be drug abuse with 
possible organic psychosis manifested by hallucinosis.  

A March 1980 statement by W. Statom, M.D., reflected that the 
veteran had been treated in April 1978 and January 1979 for 
excessive alcohol use.  

Records from the District of Columbia, Department of Human 
Resources, reflects the veteran's treatment from February 
1975 to June 1978.  A history of drug use was noted and a 
diagnosis of paranoid schizophrenia was entered in January 
1977.  In June 1978 the diagnosis was alcohol addiction.  

The veteran was afforded a VA psychiatric examination in 
October 1980.  The diagnosis was deferred until a 
psychological report was completed to differentiate between 
organic delusional syndrome and paranoid schizophrenia.  It 
was stated that the diagnosis of organic delusional syndrome 
seemed the more likely diagnosis.  

In March 1994 the veteran submitted a claim for service 
connection for schizophrenia.  

An April 1994 statement by Harold Kaufman, M.D., reflected 
that the veteran had been a patient under his care since 
August 1988 at the St. Elizabeth's Hospital.  It was noted 
that in 1974 the veteran had suffered a left front 
intracerebral hemorrhage with prolonged unconsciousness.  The 
relationship of that condition to possible cognitive damage 
was unclear.  The veteran also claimed auditory and visual 
hallucinations beginning in 1969 on an intermittent basis.  
He was admitted to the St. Elizabeth's Hospital and D.C. 
General Hospital in the late 1970's because of those 
symptoms.  He exhibited paranoid thinking.  After being 
acquitted from criminal charges by reason of insanity in 1985 
he had been confined to a division of the St. Elizabeth's 
Hospital where he had remained continuously since that time.  
At the current time the veteran's symptoms of schizophrenia 
were well controlled by medication that he was receiving 
daily.  His prognosis had been good, but he remained severely 
compromised by his psychiatric condition which Dr. Kaufman 
dated back to at least 1969.  

In a January 1995 statement Eugene C. Stammeyer, Ph.D., 
reflected that he had conducted an extensive psychological 
evaluation of the veteran between May and September 1994.  
The veteran had requested that he provide an opinion as to 
whether the veteran's mental disorder, schizophrenia, had 
resulted from his service in the U.S. Army.  Dr. Stammeyer 
said he did not have access to the veteran's military records 
but it was his professional opinion, based on his evaluation, 
that there was no evidence of symptoms of a mental disorder 
prior to the veteran's active service or even during service, 
prior to his service in Vietnam in 1967.  He stated that, 
however, the veteran's mental condition clearly deteriorated 
during his one-year service in Vietnam and his psychotic 
symptoms continued after his discharge.  He therefore 
concluded that the veteran's mental disorder developed during 
his military service in Vietnam.  

A December 1994 statement by David L. Shapiro, Ph.D., 
reflects that in his opinion, based on personal examination 
and a review of extensive psychiatric records, that the 
veteran's mental disorder, paranoid schizophrenia, resulted 
from his service in the U.S. military service.  He stated 
that there was no evidence from either clinical interview, 
history or psychological testing that the condition existed 
prior to service.  

In a December 1994 statement, Dr. Kaufman indicated that the 
veteran had been a patient under his care at the St. 
Elizabeth's Hospital since August 1987.  Shortly thereafter, 
the veteran described hallucinatory experiences and 
delusional ideation that had occurred for the first time 
during his military service.  Dr. Kaufman stated that the 
reports appeared sincere and too detailed to be fabricated.  
The veteran also reported that the mental problems were 
worsened by the emotional trauma to which he was subjected in 
Vietnam while on active duty.  For those reasons, it was his 
professional opinion that the veteran's mental disorder began 
while he was in military service and was aggravated while he 
was on active duty.  The veteran had explained that his 
failure to report the hallucinations and delusions at the 
time resulted from his embarrassment at admitting them to 
anyone.  In addition, the fact that the symptoms were 
intermittent caused the veteran to believe that they would 
remit spontaneously.

The veteran was afforded a VA psychiatric examination in 
January 1995.  Various findings were recorded.  The examiner 
stated that the question of the onset of the symptoms of 
hallucinations was not at all clear.  The veteran stated that 
he had visual hallucinations when he was frightened in 
Vietnam and was using drugs.  He stated that he had had 
voices in his head criticizing him throughout the years since 
that time.  The examiner commented that the evidence that 
those occurred was based mainly on the veteran's story.  The 
examiner noted that the veteran presented statements from a 
psychiatrist and two psychologists indicating their belief 
that the veteran had symptoms while he was in Vietnam and 
soon thereafter but those were subjective and based on 
opinion.  The current psychiatric diagnosis would appear to 
be schizophrenia in good remission.  The time of onset of the 
symptoms was not at all clear, and there was no evidence that 
the veteran had those symptoms within several years of his 
military service except for his current statements that the 
symptoms occurred during that time.  He stated that to arrive 
at a definitive opinion the claims folder and perhaps the 
records from St. Elizabeth's Hospital in 1985 had to be 
examined.  At the current time he was unable to say that the 
symptoms occurred during or soon after the veteran's military 
service.  

The veteran was again afforded a VA psychiatric examination 
in February 1997.  The examiner commented that the veteran's 
own statements were the only documentation of the time of 
onset.   The assessment as to onset of the condition was 
complicated by amply documentation of the extensive use of 
illicit drugs starting in Vietnam; making it difficult to 
determine if his early schizophrenia-like symptoms were drug 
effects or really the manifestations of the schizophrenic 
process.  It was further noted that schizophrenia typically 
occurred between the late teens and the mid-thirties; however 
that information could not be applied in the individual case 
in the absence of supporting material.  That physician was 
unable to come to a conclusion about the onset of the 
veteran's psychiatric disorder. 

In a September 1997 statement John J. Kelley, M.D., noted 
that the veteran had initially been admitted to the St. 
Elizabeth's Hospital in November 1985 after being found not 
guilty by reason of insanity.  He currently had diagnoses of 
chronic paranoid schizophrenia; alcohol abuse, in remission; 
cannabis abuse, in remission and PCP abuse, in remission.  He 
was receiving medication.  Dr. Kelley stated that the veteran 
had reported hearing voices beginning in 1967 while in the 
U.S. Army stationed in Vietnam.  He stated that at that time 
he did not seek psychiatric treatment because he was too 
embarrassed to admit hearing the voices.  The voices 
persisted until he was treated with neuroleptic medications.  
Dr. Kelley stated that since the veteran stated that the 
auditory hallucinations initially manifested themselves prior 
to his discharge in September 1968 it would seem that his 
schizophrenia became clinically significant prior to his 
military discharge.  

The veteran was again afforded a VA psychiatric examination 
in May 1999.  The veteran claimed that he had heard voices 
while in Vietnam after being there for about six months.  
However, he did not seek any medical care.  The veteran also 
claimed that he obtained psychiatric medication during 
service.  The examiner reviewed the veteran's military 
medical records and could not find any reference of a 
psychiatric visit or psychiatric medications.  

The veteran stated that after discharge he began attending a 
university in about January 1969.  At that time the voices 
became hostile and he could not concentrate.  He had several 
jobs but could not keep them.  It was during that time he 
became involved with drugs.  In the early 1970's he had gone 
to the D.C. General Mental Health Clinic and had received 
psychiatric medication.  Throughout the veteran's period in 
Vietnam he used marijuana and continued with other drugs 
following his return to the United States.  His initial 
psychiatric treatment had been between 1970 and 1973 at D.C. 
General Hospital.  His initial inpatient treatment had been 
at St. Elizabeth's Hospital in 1985.  He had had prolonged 
treatment at St. Elizabeth's Hospital for schizophrenia.  The 
examiner noted the veteran's claim that the condition had 
begun while he was in service but also noted that there was 
no documentation of that.  Although he believed the veteran 
might be accurate in reporting that, there was no way to 
confirm it.  There was also no documentation of psychiatric 
treatment in the early period following his discharge from 
service.  The serious cerebral insult in 1975 with 
intracerebral hemorrhage might have worsened his psychiatric 
condition or consolidated it.  It was well known that strokes 
or other organic conditions could either bring on or 
exacerbate schizophrenia that had previously been latent.  
The veteran was clearly psychotic in 1985 and seemed to have 
come under reasonably good control in the 10 years he was in 
St. Elizabeth's Hospital.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.

Where a veteran served ninety (90) days or more during a 
period of war and a psychosis becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In this case, the veteran's service medical records reflect 
that he had some pertinent complaints at entry and on a 
medical history form at separation, he checked the block 
indicating that he had or had had nervous trouble.  However, 
there are no clinical records of any complaints, symptoms or 
diagnoses of any psychiatric disorder, and the psychiatric 
evaluation conducted as part of separation medical 
examination was normal.  

The veteran did not refer to a psychiatric condition when he 
submitted his initial claim for VA disability benefits in 
October 1968 and when he was examined by the VA in October 
1969 the psychiatric evaluation was normal.  The veteran 
initially claimed service connection for a psychiatric 
condition in December 1974 which was several years following 
his separation from military service and a psychiatric 
condition, diagnosed as exogenous depressive reaction, was 
diagnosed when he was hospitalized by the VA in late 1974 and 
early 1975.  The veteran was subsequently hospitalized at the 
St. Elizabeth's Hospital for many years because of paranoid 
schizophrenia.  

The veteran has maintained that he began experiencing 
auditory hallucinations during military service, while 
serving in Vietnam and his recent attending physician at 
St. Elizabeth's Hospital, Dr. Kaufman, has expressed the 
opinion that the veteran's mental disorder began during his 
military service or was aggravated during service.  However, 
this opinion was based on medical history provided by the 
veteran.  Opinions by psychologists in December 1994 and 
January 1995 to the effect that the veteran's mental 
condition had developed during his military service  and the 
September 1997 opinion by Dr. Kelley to the effect that the 
veteran's schizophrenia became clinically significant prior 
to his military discharge are also based on medical history 
provided by the veteran.  The veteran was afforded VA 
psychiatric examinations in January 1995, February 1997 and 
May 1999 and the examiners indicated that the time of onset 
of the veteran's schizophrenia could not be determined from 
the record  On the May 1999 examination the examiner 
commented that there was no way to confirm whether or not the 
veteran's psychiatric condition began during his military 
service.  

Several private physicians and psychologists have expressed 
an opinion that the veteran's schizophrenia began during his 
active military service based on medical history provided by 
the veteran.  The Board is not required to accept medical 
opinions that are based on the veteran's recitation of 
medical history.  Godfrey v. Brown, 8 Vet. App. 113 (1995).  
The diagnoses can be no better than the facts alleged by the 
appellant.  Swann v. Brown, 5 Vet. App. 229 (1993).  
Accordingly, since the opinions were based on medical history 
provided by the veteran, the Board does not attach 
significant evidentiary weight to those opinions; especially 
since they were rendered without access to the claims file.  
Furthermore, the test for the establishment of service 
connection is that the illness or injury which led to the 
current disability was incurred or aggravated during service.  
As examiners have noted, delusions and hallucinations can be 
related to drug use/abuse as well as schizophrenia.  The 
veteran has a long and extensive history of such use/abuse.  
Even if his recollections are correct, the cause is not 
uniquely and exclusively due to a psychosis.   

In the Board's judgment, the evidence of record does not 
establish that the veteran's schizophrenia became manifest 
either during his active military service or within the one 
year presumptive period following his separation from 
service; nor is it at least as likely as not that such was 
the case.  The Board has carefully reviewed the entire record 
in this case, including the testimony presented by the 
veteran at the Board hearing conducted in December 1996; 
however, the Board does not find the evidence to be so evenly 
balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.  Accordingly, it follows that service 
connection for schizophrenia is not in order.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.


ORDER

Entitlement to service connection for paranoid schizophrenia 
is not established.  The appeal is denied.  



		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

